Status of Application
1.	Acknowledgment is made of the amendments filed 06/15/2022. Upon entering the amendments, claims 4, 10, and 12-20 are canceled and claims 5-8 and 11 are amended. Claims 1-3, 5-9, and 11 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive biocidal additive formulation, and applicant's arguments show that the formulation of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previously indicated to be allowable as dependent claim 11 has been rewritten into independent form by including the limitations of independent claim 4 and intervening claim 10 into newly independent claim 11. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-3, 5-9, and 11 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed biocidal additive formulations. Specifically, the prior art fails to teach a biocidal additive comprising 0.5-2.5 wt% based on the dry weight of the additive of a silver-containing glass particle, along with at least two compounds, wherein said compounds comprise metals selected from silver, copper, zinc, mercury, tin, lead, bismuth, barium, cadmium, chromium, and titanium. The prior art also does not teach or suggest a biocidal additive comprising a silver-containing glass particle along with ZnO and Bi2O3, wherein Bi2O3 is present in the additive in an amount of 25-85 wt%. 
The most relevant prior art references found are Seneschal et al (US 7704903) and Gilchrist et al (US 6143318). The difference from instant claims is that while Seneschal et al teaches an antimicrobial glass composition comprising particulate glass that silver in embodiments and teaches that the inventive glasses can contain zinc, bismuth, and/or silver, Seneschal et al does not teach Bi2O3 as a component in an additive in an amount of 25-85 wt%, nor does it teach that the content of silver-containing glass particle is present in an amount of 0.5-2.5 wt%. Gilchrist et al teaches an antimicrobial composition comprising silver-containing glass particulate, but also does not teach or suggest a Bi2O3 content of 25-85 wt%, or a glass-particle concentration of 0.5-2.5 wt%. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW5 July 2022